REVISED, OCTOBER 24, 2000

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30898
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FRANK S. JACKSON, JR.,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 99-CR-25-ALL-M
                       - - - - - - - - - -
                        September 1, 2000

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Frank S. Jackson, Jr., appeals from his jury-verdict

conviction for being a felon in possession of a firearm which had

been shipped in interstate commerce.   He argues that the district

court erred in adding three criminal history points for his prior

conviction for attempted manslaughter.   Because he failed to

object to this issue in district court, our review is limited to

plain error.   See United States v. Ocana, 204 F.3d 585, 588 (5th

Cir. 2000).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30898
                                -2-

     Jackson’s sentence for his attempted-manslaughter conviction

included a two-year term of imprisonment as a condition of his

probation, and he was given credit for time served.   His prior

sentence therefore qualified as a sentence of imprisonment

exceeding one year and one month under U.S.S.G. § 4A1.1(a).      See

U.S.S.G. §§ 4A1.1(a), 4A1.2(b), 4A1.2, comment. (n.2); see also

United States v. Brown, 54 F.3d 234, 239-40 (5th Cir.

1995)(defendant, who was given credit for time served, actually

served part of his prior sentence, thereby qualifying such prior

sentence as a sentence of imprisonment under § 4A1.1(a)).    The

district court did not err in adding three points for his prior

sentence under § 4A1.1(a), and its judgment is AFFIRMED.

     Jackson has moved this court for appointment of substitute

counsel.   Given the disposition of the instant appeal and the

fact that his currently appointed counsel appears to have

rendered meaningful assistance, his motion is DENIED.

     AFFIRMED; MOTION DENIED.